Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 6, 2016

                                      No. 04-16-00240-CR

                                      Clarence WRIGHT,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0287
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
       Debra A. Doolittle’s notification of late record is hereby granted. The reporter’s record is
due on December 6, 2016.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court